DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobe et al.  (2016/0032809).  
Regarding claims 1-21, Kobe et al. discloses that an exhaust system comprising (Figs. 1-5): a first exhaust gas guide element (16); a second tubular exhaust gas guide element (14); a mixer (12) assembly unit comprising: a mixer body (19) comprising a plurality of flow deflection elements (21) and at least one holding area (44), the mixer body (19) having an incoming flow side and an outflow side; and a carrier element 
the coupling element (15) has a radially outwards tapering receiving space for the flange shaped coupling sections; wherein: the carrier element body (20) has a ring shaped configuration; or the at least one counter-holding area (44) comprises a plurality of counter-holding areas extending radially inwards at circumferentially spaced locations from one another are provided on the carrier element body; or the carrier element is configured as a shaped sheet metal component (para 0030); or the at least one counter-holding area extends axially over an associated holding area at least partially, wherein the at least one counter-holding area extends over the associated holding area axially radially inwards (Figs. 4-5) ; or any combination of the carrier element body has a ring shaped configuration, and the at least one counter-holding area comprises a plurality of counter-holding areas extending radially inwards at circumferentially spaced locations from one another are provided on the carrier element body, and the carrier element is configured as a shaped sheet metal component (Figs. 4 and 5), and the at least one counter-holding area extends axially over an associated holding area at least partially, wherein the at least one counter-holding area extends over the associated holding area axially radially inwards (Figs. 4-5); wherein: the at least one counter-holding area (41) comprises an essentially U-shaped holding section with two U-legs and a connection area connecting the two U-legs (Figs. 4-5); and the U-legs and the connection area border a holding area receiving space, which is open essentially in the direction of the incoming flow side of the mixer body (Figs. 4-5); wherein: one of the two U-legs is arranged radially outwards in relation to a holding area arranged in the holding area receiving space; one of the U-legs is arranged radially inwards in relation to the holding area arranged in the holding area receiving space (Figs. 4-5); and the holding area is connected to the U-leg arranged radially inwards in relation to the holding area or an intermediate space is provided between the holding area and the U-leg arranged radially outwards in relation to the holding area or the holding area is connected to the U-leg arranged radially inwards in relation to the holding area and an intermediate space is provided between the holding area and the U-leg arranged radially outwards in relation to the holding area (Figs. 4-5); wherein the mixer body is connected in substance to the carrier element in the area of the at least one counter-holding area extending radially over a holding area (Figs. 4-5);  wherein the at least one holding area adjoins a radially outer area of at least one flow deflection element and the at least one holding area comprises a holding web (40) connecting two flow deflection elements to one another; wherein: at least some of the flow deflection elements are arranged following one another in a circumferential direction; and the mixer body comprises a ring shaped connection area, which connects the flow deflection elements to one another and provides at least one holding web at a radially outer area of the flow deflection elements, the connection area being made integral with the flow deflection elements (Figs. 4-5);  a mixer assembly unit (12), especially for an exhaust system of an internal combustion engine of a vehicle, the mixer assembly unit comprising: a mixer body (19) with an incoming flow side and with an outflow side, the mixer body comprising a plurality of flow deflection elements (21) and at least one holding area (44); and a carrier element (22) with a ring shaped carrier element body arranged radially outwards in relation to the mixer body relative to a mixer longitudinal axis, the carrier element comprising in association with the at least one holding area, at least one a counter-holding area (41) connected in substance to the at least one holding area, wherein the at least one counter-holding area extends radially over the at least one holding area in at least some areas on a side oriented in the direction of the outflow side of the mixer body and the ring shaped carrier element body is arranged on a side of the at least one holding area that is oriented in the direction of the outflow side of the mixer body (Figs.4-5); wherein a plurality of counter-holding areas extending radially inwards at circumferentially spaced locations from one another are provided at the carrier element body;  wherein at least one counter-holding area extends axially at least partially over the at least one holding area (Figs. 4-5);  wherein the at least one counter-holding area extends axially over the at least one holding area radially inwards (Figs. 4-5); wherein the at least one counter-holding area (41) has a first leg extending radially over the at least one holding area on a side oriented in a direction of the outflow side of the mixer body and a second leg, which adjoins the first leg, extends axially over the at least one holding area radially inwards (Figs. 4-5) wherein: the first leg extends radially inwards starting from the ring shaped carrier element body; or the first leg extends radially inwards starting from a third leg, the third leg extending in an extension direction opposite an extension direction of the second leg and with a radial offset in relation to the second leg starting from the first leg (40,41, 48, 49); wherein the third leg extends essentially axially in a direction of the second leg starting from the ring shaped carrier element body (40, 41, 48, 49); wherein at least one holding projection (40) extends essentially radially outwards at the ring shaped carrier element body for holding the carrier element body at a tubular exhaust gas guide element (Fig. 7); wherein: at least one holding projection (40) extends essentially radially outwards at the ring shaped carrier element body for holding the carrier element body at a tubular exhaust gas guide element; and the at least one holding projection extends a first leg radially (Fig. 7); wherein the ring shaped carrier element body (19) has a ring disk shaped configuration or the ring shaped carrier element body has a tubular configuration (Figs. 1, 3, 7); an exhaust system, for an internal combustion engine of a vehicle, the exhaust system comprising a mixer assembly unit comprising: a mixer body with an incoming flow side and with an outflow side, the mixer body comprising a plurality of flow deflection elements and at least one holding area; and a carrier element with a ring shaped carrier element body arranged radially outwards in relation to the mixer body relative to a mixer longitudinal axis, the carrier element comprising in association with at least one holding area, at least one a counter-holding area connected in substance to the at least one holding area, wherein the at least one counter-holding area extends radially over the at least one holding area in at least some areas on a side oriented in the direction of the outflow side of the mixer body and the ring shaped carrier element body is arranged on a side of the at least one holding area that is oriented in the direction of the outflow side of the mixer body (Figs. 1, 3, 5, and 7); further comprising a tubular exhaust gas guide element, wherein: at least one holding projection extends essentially radially outwards at the ring shaped carrier element body for holding the carrier element body at the tubular exhaust gas guide element;
the tubular exhaust gas guide element has, in association with the at least one holding projection, a holding recess, which is open in the tubular exhaust gas guide element toward an axial end and accommodates the holding projection; a flange shaped coupling section encloses the tubular exhaust gas guide element annularly, axially adjoining the at least one holding projection accommodated in a holding recess (Figs. 1, 3, 5, 7); wherein the flange shaped coupling section is fixed together with the at least one holding projection to the tubular exhaust gas guide element by welding (Figs. 1, 3, 5, 7 and para 0021).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774